DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 12, filed December 2, 2020, with respect to the double patenting rejection of Claims 1-4,7,and 9-10 have been fully considered and are persuasive.  The double patenting rejection of September 10, 2020 has been withdrawn. 
Applicant’s arguments, see pages 10-11, filed December 2, 2020, with respect to Claim have been fully considered and are persuasive.  The rejection of September 10, 2020 has been withdrawn. 
Election/Restrictions
Claim 1 is allowable. The restriction requirement among device species , as set forth in the Office action mailed on June 10, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 10, 2020 is withdrawn.  Claims 6 and 8, directed to device species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Status of the Claims 
Claims 2, 13, and 16-20 are canceled.  Claims 6 and 8 are rejoined.  Claims 21-26 are added.  No new matter.  Claims 1, 3-12, 14-15, and 21-26 are present for examination.


Allowable Subject Matter
Claims 1, 3-12, 14-15, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Lu (US 2015/0294978),  Hopkins (US 2016/0351580),  Nagashima (US 2010/0295134), Lee (US 2012/0052674), Alsmeier (US 2012/0001249), Park (US 2010/0120214), Kim (US 2010/0155810), Zhu (US 2018/0108669) , fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:	Regarding Claim 1 (from which claims 3-10 depend), a lower surface of the gate dielectric contacts an upper surface of the lower insulating layer in the bottom of the opening.	Regarding Claim 11 (from which claims 12, and 14-15 depend), wherein a lower surface of the gate dielectric contacts an upper surface of the lower insulating layer in the bottom of the opening.	Regarding Claim 21 (from which claims 22-26 depend), a gate dielectric layer extending along an inner surface and a lower surface defining a side and a bottom of the opening; wherein the lower insulating layer and the gate dielectric layer contact a side surface of the channel structure.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	 	Park (US 2010/0120214) discloses (Fig. 3) an active pillar 170 in an opening with different widths, a dielectric layer 142 contacting the side of 170 and lower insulating layer 110 contacting the sidewall of 170. 	Kim (US 2010/0155810) discloses (Fig. 3H) an insulating pattern 130b and base insulating layer 106 contacting a sidewall of active pattern 140. 	Zhu (US 2018/0108669) discloses (Fig. 1G) oxide 102 contacting side surface of polysilicon 130A and dielectric 116 contacting 130A.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819